Exhibit 10.35

AKAMAI TECHNOLOGIES, INC.

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into by and between                                          (the
“Executive”) and Akamai Technologies, Inc. (the “Company”), effective as of the
last date set forth by the signatures of the parties below (the “Effective
Date”).

RECITALS

A. It is expected that the Company from time to time will consider the
possibility of its acquisition by another company or another Change of Control
Event (as defined below). The Board of Directors of the Company (the “Board”)
recognizes that such consideration, and the possibility that the Executive’s
employment could be terminated by the Company for a reason other than for cause,
can be distractions to the Executive and can cause the Executive to consider
alternative employment opportunities. The Board has determined that it is in the
best interests of the Company and its stockholders to assure that the Company
will have the continued dedication and objectivity of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control
Event of the Company or the termination by the Company of the Executive’s
employment for a reason other than for Cause (as defined below).

B. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Executive with an incentive to continue his or her
employment with the Company, or a wholly-owned subsidiary of the Company, as the
case may be, and to motivate the Executive to maximize the value of the Company
upon a Change of Control Event for the benefit of its stockholders.

C. The Board believes that it is imperative to provide the Executive with
certain benefits upon a Change of Control Event or upon the termination of the
Executive’s employment following a Change of Control Event for a reason other
than Cause, thereby encouraging the Executive to remain with the Company
notwithstanding the possibility of a Change of Control Event or termination of
employment for a reason other than for Cause.

The Company and the Executive hereby agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the Company and the Executive with respect to this Agreement have
been satisfied.

2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and may be terminated at any time by either party, with or
without cause.

3. Change of Control Event. If: (i) the Executive is employed by the Company as
of the date of a Change of Control Event; and (ii) within one year of the Change
of Control Event the Executive’s employment is terminated by the surviving
entity for any reason other than for Cause, including the Executive’s voluntary
termination for Good Reason, then the Executive shall be entitled to:

(a) full acceleration of the vesting of the Executive’s stock options so that
such stock options become 100% vested; and



--------------------------------------------------------------------------------

(b) severance pay and benefits, all of which shall be paid less applicable
withholdings for taxes and other deductions required by law, consisting of:

(i) A lump sum payment equal to one year of the Executive’s then-current base
salary;

(ii) A lump sum payment equal to the annual incentive bonus at target that would
have been payable to the Executive under the Company’s Executive Bonus Plan in
effect immediately before the Change of Control Event, if any, in the year of
the Executive’s termination had both the Company and the Executive achieved the
target bonus objectives set forth in such Executive’s Bonus Plan during such
year; and

(iii) Reimbursement for up to 12 months of the amount paid by the Executive for
continued health and dental insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (COBRA). In order to receive this benefit, the
Executive must timely elect COBRA continuation coverage in accordance with the
Company’s or surviving entity’s usual COBRA procedures.

All payments and benefits under this Section 3 are conditioned upon the
Executive’s execution of a separation agreement acceptable to and provided by
the surviving entity that contains, among other provisions, a full release of
claims and, where permitted by applicable law, an agreement not to compete with
the surviving entity for one year following the Executive’s termination. The
payments and benefits described in Sections 3(a) and 3(b) shall be provided
within sixty (60) days after the Executive’s termination of employment, provided
the Executive has executed the separation agreement described herein and such
agreement has become enforceable; provided that if such the last day of such
sixty day period occurs in the calendar year after the calendar year of
termination, the payments and benefits shall be made no earlier than January 1
of such subsequent calendar year.

4. Compliance with Section 409A. Subject to the provisions in this Section 4,
any severance payments or benefits under Section 3 of this Agreement shall begin
only upon the date of the Executive’s “separation from service” (determined as
set forth below) which occurs on or after the date of termination of the
Executive’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under Section 3 of this Agreement:

(a) It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”). Neither the Executive nor the Company shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

(b) If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in Section 3.

(c) If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

(i) Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the period of time permitted under Section Treasury Regulation
Section 1.409A-1(b)(4) shall be treated as a short-term deferral within the
meaning of such Section to the maximum extent permissible; and

 

2



--------------------------------------------------------------------------------

(ii) Each installment of the severance payments and benefits due Section 3 that
is not described in paragraph 4(c)(i) above and that would, absent this
subsection, be paid within the six-month period following the Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following your separation from service
and any subsequent installments, if any, being paid in accordance with the dates
and terms set forth herein; provided, however, that the preceding provisions of
this sentence shall not apply to any installment of severance payments and
benefits if and to the maximum extent that such installment is deemed to be paid
under a separation pay plan that does not provide for a deferral of compensation
by reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii)
(relating to separation pay upon an involuntary separation from service). Any
installments that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
second taxable year following the taxable year in which the separation from
service occurs.

(d) The determination of whether and when the Executive’s separation from
service from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 4(d), “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.

(e) All reimbursements and in-kind benefits provided this Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(f) Notwithstanding anything herein to the contrary, the Company shall have no
liability to the Executive or to any other person if the payments and benefits
provided in this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

5. Definitions.

(a) For the purposes of this Agreement, “Change of Control Event” is defined as
set forth in Section 9(c)(1)(b) of the Akamai Technologies, Inc. 2006 Stock
Incentive Plan, which definition is incorporated herein by reference.

(b) For the purposes of this Agreement, “Cause” is defined as set forth in
Section 3 of the Akamai Technologies, Inc. 2006 Executive Severance Pay Plan and
Summary Plan Description, which definition is incorporated herein by reference.

(c) For the purposes of this Agreement, “Good Reason” is defined as (i) a
material reduction in the Executive’s compensation and benefits (including
without limitation any bonus plan or indemnity agreement) not agreed to in
writing by the Executive; (ii) the assignment to the Executive of

 

3



--------------------------------------------------------------------------------

duties and/or responsibilities that are materially inconsistent with those
associated with the Executive’s position; or (iii) a requirement, not agreed to
in writing by the Executive, that the Executive relocate to, or perform his or
her principal job functions at, an office that is more than twenty-five
(25) miles from the office at which the Executive was previously performing his
or her principal job functions.

6. Golden Parachute Excise Taxes. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution, or any acceleration of vesting of any benefit or award, by the
Company or its affiliated companies to or for the benefit of the Executive,
payable within the meaning of Section 280G of the Internal Revenue Code (the
“Code”) (whether paid or payable, distributed or distributable or accelerated or
subject to acceleration pursuant to the terms of this Agreement or otherwise,
but determined without regard to any additional payments required under this
Section 6) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment in an amount not to exceed $2.5 million (a “Gross-Up Payment”) on an
amount such that, to the maximum extent possible given such $2.5 million cap,
after payment by the Executive of all taxes imposed upon the Gross-Up Payment
and any interest or penalties imposed with respect to such taxes, the Executive
retains an amount of the Gross-Up Payment equal to the sum of: (a) the Excise
Tax imposed upon the Payments; and (b) the product of any deductions disallowed
because of the inclusion of the Gross-Up Payment in the Executive’s adjusted
gross income and the highest applicable marginal rate of federal income taxation
for the calendar year in which the Gross-Up Payment is to be made. For purposes
of determining the amount of the Gross-Up Payment, the Executive shall be deemed
to have: (a) paid federal income taxes at the highest marginal rates of federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made; (b) paid applicable state and local income taxes at the highest rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes; and (c) otherwise allowable deductions
for federal income tax purposes at least equal to those which would be
disallowed because of the inclusion of the Gross-Up Payment in the Executive’s
adjusted gross income. The payment of a Gross-Up Payment under this Section 5
shall in no event be conditioned upon the Executive’s termination of employment
or the receipt of severance benefits under this Agreement.

7. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a), or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.

8. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an

 

4



--------------------------------------------------------------------------------

authorized officer of the Company (other than the Executive). No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

(b) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement represents the entire
understanding of the Company and the Executive with respect to the subject
matter of this Agreement and this Agreement supersedes all prior agreements,
arrangements and understandings regarding the subject matter of this Agreement;
provided, however, that this Agreement shall not be deemed to terminate or
replace, but shall be deemed to supplement, (a) provisions in restricted stock
unit agreements entered into with Executives that relate to the effect of a
termination of employment or (b) provisions in stock option agreements or the
Company’s Stock Incentive Plans that that provide for the automatic acceleration
of vesting of options upon a Change of Control Event. If stock option vesting
acceleration is triggered and severance is paid pursuant to this Agreement, the
Executive acknowledges and agrees that he or she shall not be entitled to any
additional stock option vesting or severance payment pursuant to any prior
agreement, arrangement or understanding or pursuant to any other severance pay
plan, including, but not limited to, the Akamai Technologies, Inc. 2006
Executive Severance Pay Plan and Summary Plan Description.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

AKAMAI TECHNOLOGIES, INC.      EXECUTIVE

 

    

 

Signature      Signature

 

    

 

Print Name      Print Name

 

     Title      Dated:                     , 200          Dated:
                    , 200    

 

5